MINER, J.:
I cannot concur with my brethren in tMs case. The statute provides that “the complaint must contain a *269statement of facts constituting the cause of action in ordinary and concise language.” Under section 3235, Comp. Laws Utah 1888, referred to*, the genuineness and due execution of the written instrument only are deemed admitted. It was not intended by the legislature that this .section should preclude the necessity of setting out in the complaint a statement of the facts constituting the plaintiff’s cause of action in ordinary and concise language. Several matters of substance are lacking in the averments found in the complaint, which are sought to be supplied only by reference to the recitals found in the exhibit annexed to the complaint. As said in Lambert v. Haskell, 80 Cal. 613: “Matters of substance, which are preliminary or collateral to the instrument pleaded, cannot be supplied by recitals in the instrument annexed. All that is accomplished by setting forth an instrument in full is to allege its existence and character. It does not involve an assertion of the truth of preliminary or collateral matters recited in the instrument. Whatever may be the effect of such recitals as evidence, they cannot serve as allegations in pleading.” In other words, the recitals in the exhibit annexed to the pleadings cannot take the place of, and be substituted for, the allegations required by the statute to be alleged in the complaint. “The use and purpose of an exhibit is to set forth in detail that which is alleged in more general terms, or to embody in the record such facts as will, in legal effect, amount to the facts as alleged in the complaint, or to aid the allegations in fixing more accurately and definitely their import; but not to supply the omission of allegations necessary to present a good cause of action.” 4 Eno. PI. & Prac. p. 610. I am aware of some decisions .tending to sustain the view adopted by the court, but I do not think such a practice a proper one *270to be followed and adopted in this state to the extent indicated in the opinion of the court. Los Angeles v. Signoret, 50 Cal. 299; Lambert v. Haskell, 80 Cal. 613; Johnson v. Insurance Co., 3 Wyo. 140; Insurance Co. v. Kahn, (Wyo.) 34 Pac. 895; Larimore v. Wells, 29 Ohio St. 13; Bayless v. Price, (Ind. Sup.) 31 N. E. 88; Brooks v. Paddock, 6 Colo. 36; Morrill v. Trust Co., 46 Mo. App. 243; State v. Samuels, 28 Mo. App. 649; Hart v. Tolman, 1 Gilman 1; C. Aultman & Co. v. Siglinger, (N. D.) 50 N. W. 911; Guadulupe Co. v. Johnston, (Tex. Civ. App.) 20 S. W, 833; Railroad Co. v. Parks, 32 Ark. 131; Gage v. Lewis, 68 Ill. 618; Oh Chow v. Hallett, Fed. Cas. No. 10,469; Fitch v. Cornell, Id. 4,834; 4 Enc. Pl. & Prac. 610; Miles v. Mays, (Tex. App.) 16 S. W. 540; Hill v. Barrett, 14 B. Mon. 33.